Citation Nr: 0917065	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil, claimed as secondary to Agent Orange (AO) 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In an April 2006 letter, the Veteran asserts that his cancer 
is associated with smoking and drinking alcohol, neither of 
which he engaged in significantly until after service.  He 
suggests that these behaviors are caused by his service-
connected posttraumatic stress disorder (PTSD).  These 
statements may constitute a claim for secondary service 
connection for nicotine and alcohol dependence.  The Board 
refers these matters to the RO for clarification and 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for squamous cell 
carcinoma, which he contends results from his exposure to AO 
in service.  His service record establishes that he served in 
Vietnam during the relevant time period.  He is therefore 
presumed to have been exposed to herbicides.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(b)(iii).  The evidence 
indicates that he was previously treated for squamous cell 
carcinoma which manifested in his right tonsil.  Cancer of 
the tonsil is not a condition which may be presumed to be 
caused by herbicide exposure.  38 C.F.R. § 3.309(e).  
However, the evidence also shows that a polyp was removed 
from the Veteran's vocal cord in January 2006.  Although a 
biopsy determined that there was no invasive tumor, the polyp 
was found to be stratified squamous mucosa with mild to 
focally moderate dysplasia.  Furthermore, although there is 
no evidence of laryngeal cancer in the record, the January 
2006 pathology report notes that the Veteran has a history of 
laryngeal cancer.  Laryngeal cancer is a condition which may 
be presumed to be caused by AO exposure.  The Board finds 
that an examination is necessary to determine the nature and 
likely etiology of the Veteran's claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of his claimed cancer.  
The claims folder must be made 
available to the examiner.  Based on 
the examination and review of the 
record, the examiner should answer the 
following:

a.	Does the Veteran have laryngeal 
cancer, or has he had it in the 
past?  If so, describe the current 
severity of the condition, to 
include any residuals that are 
present.  

b.	Was the polyp that was removed 
from the Veteran's vocal cord 
laryngeal cancer?  If not, is it 
at least as likely as not (i.e., 
50 percent probability) that the 
polyp was caused or aggravated by 
his active service?

c.	Is it at least as likely as not 
that squamous cell carcinoma of 
the tonsil metastatic to a lymph 
node was caused or aggravated by 
the Veteran's active service? 

A complete rationale should be 
provided for any opinion expressed. 

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




